 ' 'UNIVERSITY OF VERMONT _. 291University of Vermont and State Agricultural Col-lege and Vermont Labor Relations Board, Peti-tioner, and Vermont-NEA. Case A0-267November 21, 1989ADVISORY OPINIONBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYPursuant to Section 102 98(b) of the Board'sRules and Regulations, on March 1, 1989, the Ver-mont Labor Relations Board (VLRB) filed a peti-tion for an advisory opinion regarding whether theBoard would decline to assert jurisdiction over theUniversity of Vermont and State Agricultural Col-lege (University or UVM) because it is not an em-ployer within the jurisdiction of the NationalLabor Relations Act (NLRA) 1 In pertinent part,the petition alleges that an unfair labor practiceproceeding2 is currently pending before the VLRBinvolving Vermont-NEA (the Union) and the Uni-versity of Vermont, that the parties' rights and/orobligations with respect to that dispute may turn atleast in part on whether the University of Vermontis an employer within the jurisdiction of theNLRA, and that this jurisdictional issue can bemost expeditiously resolved through the Board'sadvisory opinion procedures The University ofVermont, Vermont-NEA, and the State of Ver-mont have submitted bnefs3 setting forth the rele-vant facts and arguments with respect to whetherthe Board should decline to assert jurisdiction overthe University of Vermont By this petition, we areasked to reconsider the Board's 1976 decision toassert jurisdiction over the University of Vermont(223 NLRB 423)Section 102 98(b) of the Board's Rules and Regu-lations provides that any state or territorial agencyor court may petition the Board for an advisoryopinion on whether it would decline to assert juris-diction over parties then before the agency orcourt either (1) on the basis of its current ' stand-ards, or (2) because the employing enterprise is notwithin the jurisdiction of the NLRA As the peti-1 Because it has demonstrated a substantial interest in the outcome ofthis case, we grant the State of Vermont's Motion for Intervention2 VLRB Docket No 89-43 The University of Vermont's motion in opposition to request forreply briefs is denied Although the University's motion addresses onlythe reply briefs filed by the State of Vermont and Vermont-NEA, wenote that the University has also filed a reply brief Although the Board'sRules and Regulations do not specifically provide for the filing of replybnefs, the Rules provide that In]o briefs shall be filed except upon spe-cial permission of the Board" (NLRB Rules and Regulations, Sec102 103) Thus, no party has an absolute right to file any brief At thesame time, however, the Board is free to grant permission to file anybriefs We have decided to accept the reply briefs filed by the State ofVermont, Vermont-NEA, and the University of Vermont in the circum-stances of this casetion here was filed by the Vermont Labor Rela-tions Board, a state agency, and specifically re-quests an advisory opinion on whether the Univer-sity of Vermont is an employer within the jurisdic-tion of the NLRA, and as the relevant facts allegedin the petition and the parties' briefs are essentiallyundisputed,4 we find that the petition was properlyfiled and that the jurisdictional issue raised is ap-propriately addressed through the Board's advisoryopinion procedures 5 We accordingly proceed todo soSection 2(2) of the NLRA provides that the term"employer" shall include "any person acting as anagent of an employer, directly or indirectly, butshall not includeany State or political subdivi-sion thereof " Although the NLRA does notdefine what constitutes an exempt state politicalsubdivision, the exemption has historically been in-terpreted to include only those entities that areeither (1) created directly by the State, so as toconstitute departments or administrative arms ofthe government, or (2) administered by individualswho are responsible to public officials or to thegeneral electorate 6The University of Vermont was created by aspecial act of the Vermont General Assembly onNovember 3, 1791 The Governor of the State ofVermont chose the first 10 trustees, the Governorand the Speaker of the House were trustees, andpublic lands were assigned to support the institu-tion In 1810, the number of trustees was increasedto 18 and provision was made for vacancies on theboard of trustees to be filled by joint ballot of bothhouses of the legislature In 1865, the University ofVermont and State Agncultural College7 was in-corporated as one entity by the legislature In 1955,the legislature amended the act of incorporationproviding that the University of Vermont and Ver-mont Agricultural College "shall be recognizedand utilized as an instrumentality of the state forproviding higher education" and that the general4 The University of Vermont has also requested that if the Board determines that there are sufficient outstanding factual disputes remainingbetween the parties, the Board should direct a hearing to assist it withthe resolution of any such factual disputes The parties have set forth intheir briefs the relevant facts and arguments necessary for a proper deter=nation of this case Therefore, we deny the request for a hearing5 The parties have not advised us, nor are we aware, of any unfairlabor practice or representation proceeding involving the same disputepending before the Board or its Regional Office6 See NLRB v Natural Gas Utility District of Hawkins County, 402 U S600 (1971)7 With respect to the State Agricultural College, UVM has the statuto-ry authority to formulate annual agricultural plans for the State of Ver-mont, to prescribe rules and regulations and to administer the annual ag-ricultural plans, and to enter into agreements with and to make paymentsto agricultural producers regarding utilization of land and farm practicesUVM annually submits a report to the Governor covering the adminis-tration and operation of the agricultural program See 16 V S A 2325297 NLRB No 42 -or,292:DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJ_.assembly of the State of Vermont shall "appropn-ate such sums as it deems necessary for the supportand maintenance of said corporation "8Prior to 1955, control of the corporation wasvested in a board of trustees composed of 18 mem-bers plus 2 ex officio members (the Governor andthe university president) Of these, 9 of the 18trustees were elected by the University and 9 bythe legislature, making an even division of controlThe 1955 Act increased the number of trustees to21, plus the same 2 ex officio members The Gov-ernor was granted appointment power regardingthe three additional members and hence the State,by legislative election and gubernatorial appoint-ment, was given a majority on the board of trust-ees As indicated above, the 1955 Act also addedlanguage to the previous act of incorporation pro-viding that the UVM "shall be recognized and uti-lized as an instrumentality of the state for provid-ing higher education" and that the general assem-bly shall "appropriate such sums as it deems neces-sary for the support and maintenance of said cor-poration "9In 1977 the act was further amended to providefor two student members on the board of trusteesand prohibited amendment of the selection proce-dure for student trustees without prior consent ofthe General Assembly At present, the Universityis run by a board of trustees that consists of theGovernor ex officio, the University's president exofficio, three members appointed by the Governor,nine members elected by the legislature, nine self-perpetuating members, and two students Disre-garding the 2 ex officio members, 12 trustees areselected by the State and 11 independentlyThe 1955 amendments provided that the boardof trustees has the right to use, control, sell, or dis-pose of all the real estate and personal property be-longing to UVM The amendments also exemptedfrom taxation UVM's real and personal propertyheld for educational purposes Additionally, it ap-pears from two legal opinions rendered by counselfor the UVM in 1984 and 1988 that the interest onstudent fee refunding bonds issued by the UVM isexempt from Federal and state taxation 10The board of trustees operates in an autonomousfashion and has independent authority to establishall personnel policies, wages, and benefits and toenter into collective-bargaining agreements and to9 Sec 1, No 66, Act of 19559 No 66, Act of 195510 The parties filed additional documentation and briefs related to theFederal Income tax status of the University We find that the informationis inconclusive with respect to whether the University claims to be andwhether It constitutes a political subdivision of the State for income taxand bonding purposes We therefore have not relied on this informationin reaching our decision in this caseratify such agreements without the approval of thelegislature The pay and benefits of the Universityadministrators are set independently of the legisla-ture and the state employment system The Univer-sity's finances are under the supervision of theauditor of accounts, state treasurer and legislatureUnder state law, UVM's books and accounts mustbe audited by the state auditor, treasurer, and legis-lative appropriations committeesThe legislature, in creating the University, re-served the power to amend its relationship withUVM From 1959-1975 the legislature passed lawsmandating tuition and domicile requirements forVermont students The legislature maintains con-trol of the tuition of Vermont students With theexception of the University's college of medicine,"the amount of tuition for eligible Vermont resi-dents for attendance during each academic yearshall be not more than 40 percent of the tuitioncharged to nonresident students "11 However, theout-of-state tuition is not controlled by the State,and is set by the UVM Twenty-five percent ofUVM's operating budget comes from state appro-priations UVM receives more state funds than theentire state college systemThe state buildings division contnbutes to theconstruction of buildings at the University, and re-cently invested $1 5 million into the renovation ofthe UVM's Votey Hall Although the University isfree to construct buildings and hold any real estateit chooses, it has no power of eminent domainIn 1959, the Vermont Attorney General issuedan opinion in response to a request from counselfor UVM concerning the applicability to the Uni-versity of a Vermont statute,12 which prohibitedan educational corporation from acquiring or hold-ing property of the value of more than $10 millionIn its request for an opinion, UVM noted that No66 of the Public Acts of 1955 left little doubt thatthe University is to be considered as a public,rather than a private corporation The AttorneyGeneral interpreted the statute as affecting onlyprivate corporations, and concluded that the Uni-versity as a public corporation was not affectedIn 1960, Congress considered legislation author-izing the United States Attorney General to con-sent, over the objection of the Library of Congresstrust fund board, to a modification that wouldremove a limitation imposed on the University pur-suant to the terms of a trust instrument executed byJames B Wilbur The trust instrument had provid-ed for a large monetary benefit to UVM, but thatthe corpus of the trust would be paid over to the11 75 V S A Par 2282(b)1211 V S A Par 132 (since repealed) UNIVERSITY OF VERMONT293Library of Congress trust fund "[u]nless the Legis-lature of Vermont pass a law limiting the numberof students attending the University of Vermont inany one year to one thousand, and no studentsfrom outside the State to be admitted until afternative born Vermont students " In support ofthe proposed legislation, UVM submitted a 1960memorandum, arguing that it "is an agency of theState, and a public trust for education of its• youth" Congress determined that the UVM shouldmaintain control over the Wilbur trust fundIn Molesworth v University of Vermont,13 theVermont Supreme Court determined that VermontRule of Civil Procedure 75 regarding appeals ofgovernment action applies to UVM 14 In Moles-worth, UVM argued successfully that its appellateresidency officer made quasi-judicial determinationsand that appellate review was available only forsubstantial questions of law affecting the merits of acase If the UVM had been considered a privateuniversity, no such appellate review would be pos-sible The procedure outlined in VRCP 75 isonly applicable to action of an "agency of the stateor a political subdivision thereof "1 5In Sprague v University of Vermont," the Feder-al district court found that UVM was subject tothe Vermont Open Meetings Law and to the Ver-mont Public Records Law Although the courtstated in its decision that UVM is primarily pri-vately financed and has many powers independentof the State, the court concluded that UVM was an"instrumentality and agency of the state" In sofinding, the Sprague court recognized that the Ver-mont Supreme Court in Molesworth found thatUVM's quasi-judicial determinations regarding re-duced tuition "clearly identified internal action byUVM as governmental action" Also in Sprague,the court found that the University is not subjectto the Vermont Administrative Procedures ActAs an "officer" or "agency" of the State of Ver-mont, the University is exempt from the securityrequirement of V RCP 65(c), which provides forthe giving of security by an applicant for a re-straining order or preliminary injunction 17 Untilrecently, lobbyists representing UVM before theState legislature have never registered pursuant tostate law requiring private lobbyists to register"508 A 2d 722 (Vt Sup Ct 1986)14 The court found that the legislature delegated authority to the Uni-versity's trustees to distinguish between in-state and out-of-state residencyfor tuition purposes Pursuant to this authority, a residency officer con-siders all requests for in-state status and an appellate residency officerhears all appeals of the residency officer s denials of in-state status 508A 2d at 723"VRCP 74(a)le 661 F Supp 1132 (D Vt 1987)17 V RC p 65 provides that Enlo such security shall be required ofthe State of Vermont or an officer or agency thereofwith the secretary of state 18 Lee B Liggett, theVermont secretary of state, attested in an affidavitthat Nicholas Marro, a lobbyist on behalf of theUniversity with the state legislature, registered as alobbyist for the first time on January 10, 1989 Lig-gett states in his affidavit that "we have never in-sisted that they [University employees] register be-cause of the statutory exemption for public em-ployees"In addition, the UVM retirement systems arecreated by state statute The University is author-ized to reserve from funds appropriated by thestate for resident teaching, research, and relatedservices in the UVM amounts designated as em-ployer contributions "to be made to a retirementsystem established by the board of trustees" of theUVM and "to deposit such amounts to the creditof such retirement system for subsequent disburse-ment in accordance with the terms thereof "19When the Vermont State Employee Labor Rela-tions Act was passed in 1969, all state employeesand employees of the Vermont state colleges wereincluded in the act but employees of the Universityof Vermont were specifically excluded In 1974,the Vermont legislature defeated an amendment tothe State Labor Relations Act that would havebrought UVM's employees under the act In a 1976case involving UVM and the American Federationof Teachers (AFT), the NLRB agreed with theparties' stipulation and found on the "uncontrovert-ed facts" before it then that the University was nota "political subdivision of the State "28 About Jan-uary. 1989, the Vermont general assembly enacted abill (H 328), effective on July 1, 1989, which in-cluded UVM's employees within the coverage ofthe Vermont State Employee Labor RelationsLawThe State of Vermont and Vermont-NEA con-tend that the Board should reverse its 1976 deci-sion and decline to assert jurisdiction over the Uni-versity of Vermont because the University is a "po-litical subdivision" of the State of Vermont Theycontend that the "uncontroverted facts" relied onby the Board in its 1976 determination were incom-plete and insufficient for a full analysis under theHawkins test Because there was no state labor rela-tions law covering the UVM employees in 1976, itwas imperative for the AFT representative toagree to facts under which the Board would assertjurisdiction Thus, the facts provided to the Boardwere "friendly" in nature and should not be deter-minative of this issue18 2 VSA Par 25218 75 V S A Par 232328 223 NLRB 423 (1976) 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is the position of the State of Vermont andVermont-NEA that the University is a politicalsubdivision under either prong of the Hawkins testThey contend that the University is a creation ofthe Vermont legislature and exists as an "instru-mentality" of the state, that UVM's board of trust-ees is administered by a majority of individuals re-sponsible to public officials of the State of Ver-mont, and that as officers of the State, all membersof the board are subject to removal by the State ofVermont The State also maintains that even if theBoard finds that the University is not a politicalsubdivision, pursuant to the rationale contained inthe Board's decision in Temple University,2' theBoard still should not assert junsdiction over theUniversity because of the substantial nexus thatexists between the University and the StateIt is the position of the University of Vermontthat it is not a political subdivision within themeaning of Section 2(2) and that the Board wascorrect in its original determination to assert juris-diction over the University In support, the Univer-sity argues that the status of the University as apublic or private entity is anything but free fromdoubt, and that its private characteristics are (1) ithas no power of eminent domain, (2) it is not en-tirely exempt from state and municipal taxation, (3)there is no evidence that trustee members are eitherstate officers or subject to removal by public offi-cials or the general electorate, (4) the Universitydoes not recognize that its records are "publicrecords" and open for inspection, and (5) the Uni-versity has not been declared immune from suitunder the 1 1 th amendment which prohibits actionsagainst the State by nonresidentsThe University points out that the University'sboard of trustees may act either as an entire body,through its executive committee or through its var-ious other committees, either with no involvementof officials elected by the legislature or gubernato-rial appointees or with very limited involvement ofthese members, and in fact has done so on a con-sistent basis The University also contends thatsince it is Federal and not state law that governsthe consideration of what constitutes a politicalsubdivision under the NLRA, the State and NEAcitations to opinions of state courts are of little rel-21 194 NLRB 1160 (1972) In Temple University, the Board exercised itsdiscretionary power to decline jurisdiction over Temple, based on theunique relationship between Temple and the Commonwealth of Pennsyl-vania The Board stated that although Temple was in form a private,nonprofit institution, It was apparent that the state statute established "theUniversity as a quasi-public higher educational institution to provide lowcost higher education for Commonwealth residents" Id at 116Because we find that ft e University is a political subdivision of theState of Vermont, we need not reach the Issue whether the Board shoulddecline to assert jurisdiction under the standards set forth in Temple Uni-versityevance The University argues that the University'sautonomy and independence from the State, twofactors which the Board has traditionally examinedin determining whether to assert jurisdiction, is es-tablished through its independent control of per-sonnel policy making over its nonunion employees,and also through its 10-year history of collectivebargaining with the IBEWThe question presented is whether the Boardshould reconsider its prior decision to assert juris-diction over the University of Vermont On carefulexamination of the relevant facts and circumstancespresented by the parties, we have reconsidered ourprior decision in this case and, for the reasons dis-cussed below, based on a more extensive recordthan that earlier before us, we now find that theUniversity of Vermont is not an employer withinthe meaning of the NLRAIn Hawkins County, supra, the Supreme Courtconcluded that the gas utility district involvedtherein was a political subdivision because the com-missioners administering the district were appoint-ed by an elected county judge and were subject toremoval under the State's General Ouster Law,thereby bringing the district squarely within thesecond of the Board's tests for political subdivisionstatus The Court also considered numerous otherfactors indicating whether the district was a politi-cal subdivision the state statute establishing thedistnct granted it all of the powers that the legisla-ture could delegate that were necessary to accom-plish its purpose, the district possessed the powerof eminent domain that could be exercised evenagainst other governmental entities, income fromthe district's bonds was exempt from Federalincome tax, social security benefits for district em-ployees were voluntary, the district's records werepublic records, all users have the automatic right toa public hearing and written decision by the com-missioners, and the fact that commissioners hadsubpoena power and served for only nominal com-pensationBased on the factors the Court found relevant toits determination in Hawkins County, many ofwhich are present here, we conclude that the Uni-versity of Vermont is a political subdivision of theState of Vermont and not an employer within themeaning of the Act We base our conclusion onboth prongs of the Hawkins test and find that theUniversity of Vermont was created directly by theState, so as to constitute a department or adminis-trative arm of the government, and that the Uni-versity is administered by individuals who are re-sponsible to public officials or to the general elec-torate i ,UNIVERSITY OF VERMONT295Because 12 of the 21 trustees22 are selected bythe State, either by legislative election or by guber-natorial appointment, we find that the State clearlyexercises control over the University's board oftrustees Thus, we conclude that the University isadministered by individuals who are responsible topublic officials or to the general electorate 23For the following reasons, we also find that theUniversity was created by the State so as to consti-tute a department or administrative arm of the gov-ernment the University of Vermont was createddirectly by the State of Vermont by a special act ofthe Vermont General Assembly in 1791 (and subse-quently substantially modified in 1865 by the legis-lature when it merged the University with theState Agricultural College), and subsequent amend-ments have been passed by the legislature regulat-ing the powers of the University, and the 1955amendments provided that the University "shall berecognized as an instrumentality of the state" (em-22 As stated above, there are also two ex officio members (the Gover-nor and the university president) on the board of trustees, making a totalof 23 members on the board23 With regard to the removal of the trustees elected by the legislatureand appointed by the Governor, the State of Vermont and Vermont-NEA assert that the trustees are officers of the state and subject to re-moval by Impeachment However, It appears that there has not been anydecision by the Vermont Supreme Court concerning the applicability ofthe Impeachment procedures to the State-appointed trustees, and no evi-dence was introduced to establish that impeachment proceedings hadever been brought against any member of the board of trustees In lightof all the factors discussed herein, we consider the lack of evidence re-garding the State's ability to remove trustees insufficient to alter our con-clusion that the University is administered by individuals who are responsible to public officials or to the general electorate See Salt River Project,231 NLRB 11 (1977), in which the Board found a political subdivisionwhen, as here, the record evidence was inconclusive with respect to re-moval or recall authority Cf Prairie Home Cemetery, 266 NLRB 678(1983), Community Health and Home Care, 251 NLRB 509 (1980), North-ern Community Mental Health Center, 241 NLRB 323 (1979), and City ofAustell Natural Gas System, 186 NLRB 280 (1970) In these cases, theBoard found political subdivision status based on the second prong of theHawkins test in the absence of any evidence concerning removal author-ityphasis added) and the Vermont legislature reservedthe power to amend its relationship with the Urn-versity We also note that other factors indicatingthat the University is a political subdivision includethe University's real and personal property used foreducational purposes is exempt from taxation, theUniversity's finances are under the supervision ofthe State, and under state law, the University'sbooks and accounts must be audited by the stateauditor, treasurer, and legislative appropriationscommittees, from 1959-1975 the Vermont legisla-ture passed laws mandating tuition and domicile re-quirements for Vermont students, 25 percent of theUniversity's operating budget comes from state ap-propriations, and the University receives more statefunds than the entire state college system, the Uni-versity is subject to the Vermont Open MeetingsLaw and the Vermont Public Records Law,24 andthe University is also exempt from the security re-quirement imposed by state law that provides forthe giving of security by an applicant for a re-straining order or preliminary injunction Finally,while not controlling, we also rely on the fact thatthe Vermont General Assembly recently enacted abill that includes UVM's employees within the cov-erage of the Vermont State Employee Labor Rela-tions LawThe University of Vermont as a political subdivi-sion of the State of Vermont is not an employerwithin the meaning of Section 2(2) of the Act Ac-cordingly, the parties are advised that the Boardwould not assert jurisdiction over the University ofVermont and State Agricultural College24 Sprague v University of Vermont, 661 F Supp 1132 (D Vt 1987)Although the University contends that it not subject to the VermontOpen Meetings Law and to the Vermont Public Records Law, It offersno support for its contention, and did not appeal the Federal districtcourt's decision in Sprague11